Exhibit 10.1

 

TRANSITIONAL SERVICES AGREEMENT

 

THIS AGREEMENT made this 23rd day of December 2016 by and between DIVERSIFIED
RESTAURANT HOLDINGS, INC. (“DRH”) and BAGGER DAVE’S BURGER TAVERN, INC.
(“Bagger”).

 

WHEREAS, Bagger is a wholly owned subsidiary of DRH; and

 

WHEREAS, DRH will spin-off Bagger to its shareholders on December 25, 2016
(“Spinoff Transaction”); and

 

WHEREAS, Bagger uses certain services provided by DRH or by third parties under
contract to DRH; and

 

WHEREAS, the parties wish that DRH continues to provide certain of these
services for a period not less than one (1) year after the Spinoff Transaction
on a basis substantially consistent with DRH's recent historical practice; and

 

WHEREAS Bagger desires to obtain the use of certain services from DRH for the
purpose of enabling Bagger to manage an orderly transition in the operation of
its Business;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Definitions

 

1.1     "Business" shall mean the operations of Bagger as currently conducted,
including the operations of each of Bagger’s subsidiaries.

 

1.2     “Transitional Services” shall mean the support supplied by DRH to
Bagger, the use of office space and other services, including those set forth in
Schedules 1.2 and 1.3, attached hereto.

 

2. Provision of Services

 

2.1     Subject to Article 7 hereof, DRH shall provide to Bagger the
Transitional Services for a period of not less than one (1) year after the
Closing Date of the Spinoff Transaction. It is understood by the parties that
the quantity of services to be provided under this Section 2.1 shall be
substantially consistent with recent historical practices. Where the quantity of
services to be provided to Bagger by DRH is greater than an amount that is
substantially consistent with recent historical practices, DRH reserves the
right (after so advising Bagger) to utilize third-party providers to provide the
services to Bagger, in which event DRH may charge Bagger for any additional
costs associated with such greater quantity of services.

 

 

 
Page 1 of 8

--------------------------------------------------------------------------------

 

 

2.2     DRH's obligation to deliver any service described in this Agreement is
conditional upon DRH obtaining the consent, where necessary, of any relevant
third party provider, provided, however, that if such consent cannot be
obtained, the parties shall use their respective reasonable efforts to arrange
for alternative methods of delivering such service.

 

3. Pricing, Billing and Payment

 

3.1     All Transitional Services listed on Schedule 1.2 attached hereto shall
be provided to Bagger at no charge for a period of one (1) year following the
Closing Date of the Spin-off Transaction. After one (1) year, the parties shall
negotiate which services will be required on an ongoing basis, and the fees for
such services shall be determined by mutual agreement at that time.

 

3.2     All Transitional Services listed on Schedule 1.3 attached hereto shall
be charged to and payable by Bagger at the actual cost of such services. Such
charges shall be billed monthly by DRH and shall be payable on the fifteenth day
of the month following such billing.

 

4. Warranty, Liability and Indemnity

 

4.1     DRH shall provide Transitional Services to Bagger in a manner consistent
with the manner they have heretofore been provided to Bagger while it was a
wholly owned subsidiary of DRH. DRH makes no other warranties, express or
implied, with respect to the services to be provided to Bagger hereunder.

 

4.2     DRH's maximum liability to, and the sole remedy of, Bagger for breach of
this Agreement or otherwise with respect to Transitional Services is a refund of
the price paid for the particular service or, at the option of Bagger, a
redelivery (or delivery) of the service, unless the breach arises out of the
gross negligence or willful failure of performance of DRH.

 

4.3     In no event shall DRH be liable to Bagger for any consequential,
incidental or special damages suffered by Bagger arising out of this Agreement,
whether resulting from negligence of DRH or otherwise.

 

4.4     Bagger agrees to indemnify and hold DRH harmless from all demands,
claims, actions or causes of action, judgments, assessments, leases or
penalties, damages, debts, expenses, losses, costs or liabilities (including
legal fees and expenses and the cost of enforcing this indemnity) suffered by
DRH which arise out of or result from the Business before or after the Spinoff
Transaction.

 

 

 
Page 2 of 8

--------------------------------------------------------------------------------

 

 

5. Force Majeure

 

DRH shall not be responsible for failure or delay in delivery of any
Transitional Service, nor shall Bagger be responsible for failure or delay in
receiving such service, if caused by an act of God or public enemy, war,
government acts, regulations or orders, fire, flood, embargo, quarantine,
epidemic, labor stoppages or other disruptions, accident, unusually severe
weather or other cause similar or dissimilar, beyond the control of the
defaulting party.

 

6. Proprietary Information and Rights

 

Each party acknowledges that the other possesses, and will continue to possess,
information that has been created, discovered or developed by them and/or in
which property rights have been assigned or otherwise conveyed to them, which
information has commercial value and is not in the public domain. The
proprietary information of each party will be and remain the sole property of
such party and its assigns. Each party shall use the same degree of care that it
normally uses to protect its own proprietary information to prevent the
disclosure to third parties of information that is proprietary to the other
party. Neither party shall make any use of the information of the other which
has been identified as proprietary except as contemplated or required by the
terms of this Agreement. Notwithstanding the foregoing, this Article shall not
apply to any information that a party can demonstrate: (a) was, at the time of
disclosure to it, in the public domain through no fault of such party; (b) was
received after disclosure to it from a third party who had a lawful right to
disclose such information to it; or (c) was independently developed by the
receiving party.

 

7. Termination

 

7.1     This is a master agreement and shall be construed as a separate and
independent agreement for each and every service provided under this Agreement.
Any termination of this Agreement with respect to any service shall not
terminate this Agreement with respect to any other service then being provided
pursuant to this Agreement.

 

7.2     Beginning on the date that is one (1) year from the Closing Date, upon
ten (10) days' written notice, DRH may terminate this Agreement with respect to
any Transitional Service or, at its option, suspend performance of its
obligations with respect thereto, in either case in the event of the failure of
Bagger to pay any amount due hereunder within thirty (30) days of the date due
upon any other material breach by Bagger of this Agreement with respect to such
service, unless Bagger is disputing the invoice in good faith or Bagger shall
have paid the invoice or cured such breach within the ten (10) day notice
period.

 

7.3     Any one or more of the Transitional Services may be terminated (a) upon
mutual agreement of Bagger and DRH or (b) at Bagger's option upon sixty (60)
days' advance notice to DRH. All accrued and unpaid charges for Transitional
Services shall be due and payable upon termination of this Agreement with
respect to such services.

 

 

 
Page 3 of 8

--------------------------------------------------------------------------------

 

 

7.4     Following any termination of this Agreement, each party shall cooperate
in good faith with the other to transfer and/or retain all records, prepare and
file tax returns and take all other actions necessary to provide DRH and Bagger
and their respective successors and assigns with sufficient information in the
form requested by DRH or Bagger, or their respective successors and assigns, as
the case may be, to make alternative service arrangements substantially
consistent with those contemplated by this Agreement.

 

8. No Implied Assignments or Licenses

 

Nothing in this Agreement is to be construed as an assignment or grant of any
right, title or interest in any trademark, copyright, design or trade dress,
patent right or other intellectual or industrial property right.

 

9. Relationship of Parties

 

The parties are independent contractors under this Agreement. Except as
expressly set forth herein, neither party has the authority to, and each party
agrees that it shall not, directly or indirectly contract any obligations of any
kind in the name of or chargeable against the other party without such party's
prior written consent.

 

10. Assignment and Delegation

 

Neither party to this Agreement may assign any of its rights or obligations
under this Agreement without the prior written consent of the other party
hereto.

 

11. Notices

 

All notices or other communications hereunder shall be deemed to have been duly
given and made if in writing and (a) if served by personal delivery upon the
party for whom it is intended, on the day so delivered; (b) if mailed by
registered or certified mail, return receipt requested, on the third business
day following such mailing; (c) if deposited for delivery by a reputable courier
service, on the business day following deposit with such courier; or (d) if sent
by electronic facsimile transmission, on the day the facsimile is transmitted
electronically, or if not a business day, the next succeeding business day to
the person at the address set forth below, or such other address as may be
designated in writing hereafter, in the same manner, by such person:

 

 

To DRH:  

Diversified Restaurant Holdings, Inc.

    27680 Franklin Road     Southfield, MI 48034     Attention: David Burke

 

 

 

 
Page 4 of 8 

--------------------------------------------------------------------------------

 

 

  To Bagger:  Bagger Dave’s Burger Tavern, Inc.     807 W. Front Street    
Suite B     Traverse City, MI 49684     Attention: Michael Ansley

 

12. Entire Agreement

 

This Agreement, including the Schedules, contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters.

 

13. Parties in Interest

 

This Agreement shall inure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns. Nothing in this Agreement,
express or implied, is intended to confer upon any Person other than DRH or
Bagger or their respective successors or permitted assigns any rights or
remedies under or by reason of this Agreement.

 

14. Governing Law; Submission to Jurisdiction

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Michigan without regard to conflicts of laws principles. Each
party hereto agrees that it shall bring any action or proceeding in respect of
any claim arising out of or related to this Agreement or the transactions
contained in or contemplated by this Agreement, whether in tort or contract or
at law or in equity, exclusively in the State of Michigan (the "Chosen Courts")
and (a) irrevocably submits to the exclusive jurisdiction of the Chosen Courts;
(b) waives any objection to laying venue in any such action or proceeding in the
Chosen Courts; (c) waives any objection that the Chosen Courts are an
inconvenient forum or do not have jurisdiction over any party hereto; and (d)
agrees that service of process upon such party in any such action or proceeding
shall be effective if notice is given in accordance with Section 11 of this
Agreement.

 

15. Amendment; Waiver

 

Any provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by
DRH and Bagger, or in the case of a waiver, by the party against whom the waiver
is to be effective. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

 

 

 
Page 5 of 8

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

DIVERSIFIED RESTAURANT HOLDINGS, INC.

 

 

By: /s/ David Burke                              

       Name: David Burke, Chief Executive Officer

 

 

BAGGER DAVE’S BURGER TAVERN, INC.

 

 

By: /s/ Michael Ansley                              

       Name: Michael Ansley, Chief Executive Officer

 

 

 
Page 6 of 8

--------------------------------------------------------------------------------

 

 

Schedule 1.2 to

Transitional Services Agreement

 

The term “Transitional Services” used in this Transitional Services Agreement
for this purpose shall include, but will not be limited to, the following
services:

Information Technology Support Services;

Accounting and Audit Support and Transition Services;

Administration of health and welfare benefit and 401(k) plans;

Human Resource Services (payroll and benefits administration, employee
relations);

Construction Services;

Administrative Services;

Real Estate Services; and

Purchasing Services.

 

 

 
Page 7 of 8

--------------------------------------------------------------------------------

 

  

Schedule 1.3 to

Transitional Services Agreement

 

The term “Transitional Services” used in this Transitional Services Agreement
for this purpose shall include, but will not be limited to, the following
services:

 

Administrative fees and cost allocations related to Bagger employees’
participation in any DRH health and welfare benefit plans; and

Administrative fees and cost allocations related to Bagger employees’
participation in the DRH 401(k) plan.

 

 

 

 

Page 8 of 8